        Case 1:19-cv-11937-FDS
 Case 1:19-cv-03623-DLI-JO      Document
                            Document     12 07/24/19
                                     9 Filed Filed 08/19/19
                                                       Page 3Page
                                                              of 4 1 of 2 #: 25
                                                                   PageID



                          INITIAL CONFERENCE QUESTIONNAIRE

1.      Deadline for all Rule 26(a)(1) disclosures (if later
        than the date of the initial conference, please explain                   8/21/2019
        why on a separate page):

2.      Deadline for first request for production of documents                    9/23/2019
        and first request for interrogatories:

2(a).   Additional interrogatories needed, if any, beyond
        the 25 permitted under the federal rules for:             plaintiff(s) 0 ; defendant(s) 0

3.      Date for completion of any joinder of additional
        parties and amendment of the pleadings:                                    9/5/2019

3(a).   Number of proposed additional parties to be joined,
        if any, by:                                               plaintiff(s) 0 ; defendant(s) 0

4.      Number of depositions by plaintiff(s) of:                      parties    2 ; non-parties 1

5.      Number of depositions by defendant(s) of:                      parties    2 ; non-parties 1

6.      Date of status conference (joint status report due
        two business days in advance):                                             10/23/2019

7.      Date for completion of factual discovery:                                   12/3/2019

8.      Are expert witnesses needed?                                                Yes X        No

8(a).   Number of expert witnesses, if any, of plaintiff(s):         medical     0 ; non-medical 1

8(b).   Date for completion of those expert reports:                                 1/3/2020

8(c).   Number of expert witnesses, if any, of defendant(s):      medical      0 ; non-medical    1

8(d).   Date for completion of those expert reports:                                 2/7/2020
                                                                                     3/6/2020
9.      Date for completion of expert discovery:

10.     Date of pretrial conference (brief ex parte statements
        of settlement position due via email two business days
                                                                                      6/5/2020
        in advance):

11.     Types of contemplated dispositive motions by                     Motion for Summary Judgment
        plaintiff(s) and dates for filing of those motions:
                                                                                      4/3/2020
                                                    3
        Case 1:19-cv-11937-FDS
 Case 1:19-cv-03623-DLI-JO      Document
                            Document     12 07/24/19
                                     9 Filed Filed 08/19/19
                                                       Page 4Page
                                                              of 4 2 of 2 #: 26
                                                                   PageID




12.   Types of contemplated dispositive motions by
      defendant(s) and dates for filing of those motions:      Motion for Summary Judgment
                                                                         4/3/2020

13.   Have counsel reached any agreements regarding
      electronic discovery? (If so, please describe at
      the initial conference.)                                 Yes       No X

14.   Have counsel reached any agreements for disclosure
      of experts' work papers (including drafts) and
      communications with experts? (If so, please describe
      on a separate page.)                                      Yes       No X

15.   Will the parties unanimously consent to trial before a
      magistrate judge pursuant to 28 U.S.C. §636(c)? (If
      any party declines to consent, answer no but do not
      indicate which party declined.)                             Yes      No X




                                                4
